DETAILED ACTION
This Final Office Action is in response to the amendment filed on 09/26/2022.  Claims 1-20 are acknowledged as pending, with claims 1 and 11 being currently amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 8-11, 13-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (US Patent Publication No. 20130172160).

    PNG
    media_image1.png
    310
    508
    media_image1.png
    Greyscale

Regarding claim 1, Poole discloses a group exercise device (Exercise sled in Figure 1; i.e., the sled can be used by multiple people and have attachments that allow for users to attach bands to the sled) and comprising: a stationary base (Weight platform 108 and lower portion 104; Figure 1; i.e., the base 108 can be stationary when a large weight can be placed onto post 116 to make the base immobile), a top (Jumping surface 114 and upper portion 102; Figure 1), and a plurality of spines (Corresponding posts 207 and insertable posts 205; Figure 2B) arranged therebetween, together forming a semi-closed structure around a central axis (i.e., the structure is semi closed by the spines around the central axis of the post 116) wherein each said spine has at least one point of attachment (Hooks or rings 112; Figure 1) facing outward said semi-closed structure and configured for connecting an individual exercise unit (i.e., the attachment points can attach cords, ropes, straps, belts, handles; Para. [0032]) and supporting motion of said individual exercise unit outward said central axis (i.e., the rings have a single point of support for the individual exercise unit to attach to), and wherein said base 108,104 is weighted to resist toppling of said exercise device during an exercise routine (i.e., the base 108,104 is weighted by a weight placed onto the weight post 116; Para. [0037]).

Regarding claim 3, Poole discloses said base 108,104 is comprised of polygonal sides (i.e., the base 108 is a rectangular shape having polygonal rectangular sides on each of its members)

Regarding claim 4, Poole discloses each said polygonal side corresponds to a single spine (i.e., the base 108,104 has 4 spines that are at each end of the polygonal sides of the members 104)

Regarding claim 6, Poole discloses said top 114,102 is formed of a tubular material (Para. [0046] “Various different manufacturing methods and materials may be used to construct the exercise sled according to embodiments. In one embodiment, the upper and lower portions of the sled including the support posts are made using steel or iron tubes of square or rectangular cross-section, which are then welded to form the exercise sled portions.”)

Regarding claim 8, Poole discloses said points of attachment are annular rings (i.e., the rings 112 are annular).

Regarding claim 9, Poole discloses said annular rings 112 are configured to not extend beyond the outermost surface of said base 108,104 and said top 114,104. (i.e., the annular rings 112 are placed within the bottom surface of the base and top surface of the top) 

Regarding claim 10, Poole discloses said spines are telescoping (Corresponding posts 207 and insertable posts 205; Figure 2B; i.e., the spines are telescoping as seen in Figure 2B).

Regarding claim 11, Poole discloses a group exercise device (Exercise sled in Figure 1; i.e., the sled can be used by multiple people and have attachments that allow for users to attach bands to the sled) comprising: a stationary base (Weight platform 108 and lower portion 104; Figure 1; i.e., the base 108 can be stationary when a large weight can be placed onto post 116 to further make the base immobile) comprising an anchor post (Weight post 116; Figure 1); a top (Jumping surface 114 and upper surface 104; Figure 1); and a plurality of spines (Corresponding posts 207 and insertable posts 205; Figure 2B) arranged between said base and said top, said base, top, and plurality of spines together forming a semi-closed structure around a central axis (i.e., the structure is semi closed by the spines around the central axis of the post 116); wherein each said spine has at least one point of attachment (Hooks or rings 112; Figure 1) facing outward said semi-closed structure and configured for connecting an individual exercise unit (i.e., the attachment points can attach cords, ropes, straps, belts, handles; Para. [0032]) and supporting motion of said individual exercise unit outward said central axis (i.e., the rings have a single point of support for the individual exercise unit to attach to), and said anchor post 116 is configured to removably accept plate weights to resist toppling of said exercise device during an exercise routine (See Figure 5 to see the weight plate 502 attached to the post 116).

Regarding claim 13, Poole discloses said base 108 is comprised of polygonal sides (i.e., the base 108 is a rectangular shape having polygonal rectangular sides).

Regarding claim 14, Poole discloses each said polygonal side corresponds to a single spine (i.e., the base 108,104 has 4 spines that are at each end of the polygonal sides of the members 104)

Regarding claim 18, Poole discloses said points of attachment are annular rings (i.e., the rings 112 are annular).

Regarding claim 19, Poole discloses said annular rings 112 are configured to not extend beyond the outermost surface of said base 108,104 and said top 114,104. (i.e., the annular rings 112 are placed within the bottom surface of the base and top surface of the top) 

Regarding claim 20, Poole discloses said spines are telescoping (Corresponding posts 207 and insertable posts 205; Figure 2B; i.e., the spines are telescoping as seen in Figure 2B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US Patent Publication No. 20130172160) in view of Chrest (US Patent No. 7,476,183).

Regarding claim 15, Poole discloses said anchor post (Pipe section 116; Figure 1).
Poole does not disclose said anchor post further comprises a locking mechanism to secure said plate weights onto said post.
Chrest teaches said anchor post (Weight post 42; Figure 1) further comprises a locking mechanism (Pin 40; Figure 1) to secure said plate weights (Weight plate 29; Figure 1) onto said post.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor post of Poole to have the locking mechanism of Chrest to secure the weights on the anchor post during use of the exercise sled.

Regarding claim 16, Poole in view of Chrest teaches said top 102 is formed of a tubular material. (Para. [0046] “Various different manufacturing methods and materials may be used to construct the exercise sled according to embodiments. In one embodiment, the upper and lower portions of the sled including the support posts are made using steel or iron tubes of square or rectangular cross-section, which are then welded to form the exercise sled portions.”)

Claims 2, 5, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US Patent Publication No. 20130172160).

Regarding claim 2, Poole discloses said base can be any shape. (Para. [0036] “Although the shape of sled 100 is square or nearly square when viewed from the top, it should be noted that the sled can be configured in various different rectangular or other shapes.”) Poole does not disclose said base is circular in shape. It would have been an obvious matter of design choice to make the different portions of the top and base of whatever form or shape was desired or expedient, in this case a circular shape, in order to remove sharp edges by forming a safe circular exercise device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 5, Poole discloses said top comprises an upper surface that can be any shape. (Para.[0046] “In one embodiment, the upper and lower portions of the sled including the support posts are made using steel or iron tubes of square or rectangular cross-section, which are then welded to form the exercise sled portions. Tubes of different cross-sectional shapes may be used, and the construction method may utilize bolting, screwing, welding, gluing or similar means of attachment.”; Para. [0036] “Although the shape of sled 100 is square or nearly square when viewed from the top, it should be noted that the sled can be configured in various different rectangular or other shapes.”) Poole discloses said top comprises an upper surface that is rounded. It would have been an obvious matter of design choice to make the different portions of the top and base of whatever form or shape was desired or expedient, in this case a rounded top, in order to remove sharp edges by forming a safe rounded top exercise device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 7, Poole discloses said base and said top can be any shape. (Para. [0036] “Although the shape of sled 100 is square or nearly square when viewed from the top, it should be noted that the sled can be configured in various different rectangular or other shapes.”) Poole does not disclose said base and top is circular in shape. It would have been an obvious matter of design choice to make the different portions of the top and base of whatever form or shape was desired or expedient, in this case a circular shape, in order to remove sharp edges by forming a safe circular exercise device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 12, Poole discloses said base 104 can be any shape. (Para. [0036] “Although the shape of sled 100 is square or nearly square when viewed from the top, it should be noted that the sled can be configured in various different rectangular or other shapes.”) Poole does not disclose said base is circular in shape. It would have been an obvious matter of design choice to make the different portions of the top and base of whatever form or shape was desired or expedient, in this case a circular shape, in order to remove sharp edges by forming a safe circular formed exercise device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 17, Poole discloses said base and said top 102 can be any shape. (Para. [0036] “Although the shape of sled 100 is square or nearly square when viewed from the top, it should be noted that the sled can be configured in various different rectangular or other shapes.”) Poole does not disclose said base is circular in shape. It would have been an obvious matter of design choice to make the different portions of the top and base of whatever form or shape was desired or expedient, in this case a circular shape, in order to remove sharp edges by forming a safe circular formed exercise device. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Response to Amendment
The Applicant’s arguments and amendments have been considered. The Examiner respectfully disagrees that the Poole reference does not anticipate the “stationary base” limitation. Applicant’s device is easy to move until a weight is placed onto the anchor post 14 to create a stationary base. Poole discloses a sled exercise device that has a center rod 116 that can attach weights including heavy weights that would aid in keeping the sled stationary. The immobile sled containing heavy weights on the anchor post comprises hooks that can attach elastic members or other attachments for group resistance exercises. Regarding claims 15 and 16, the combination of Poole in view of Chrest is argued by the Examiner to be obvious as the modification of an anchor post of Poole to have the anchor locking mechanism of Chrest is a simple and common mechanism that is used within the art of physical exercise devices to secure weights onto a post. In conclusion, the Examiner maintains the rejection and addresses the added limitation of a “stationary base” above in the response to amendment section and the 35 USC § 102 claim rejections section using the Poole reference.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784